DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/26/2022. Claims 1-20 are pending and have been examined.
Any previous objection/rejection not mentioned below has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments 
The Applicant has not commented on whether they would like to participate in the DSMER program and therefore has been treated as not opting into the DSMER program. 
With respect to the 35USC 101 rejections, the Applicant has amended the limitations to include “processor”,  and “wherein the determining comprising: determining that at least one phrase of the plurality of individual phrases corresponds to a conversation unrelated to the voice command and deleting the at least one phrase of the plurality of individual phrases from further processing; and causing, by the processor, execution of a service in accordance with the voice command”. The Applicant asserts that the Office Action does not identify the claims as falling into any enumerated category for certain methods of organizing human activity and notes that the Office action incorrectly assumes all methods of organizing human activity are subject to a rejection. The Applicant also notes that the claim recites additional elements by way of “causing, by the processor, execution of a service in accordance with the voice command” and thus ties the claim to a practical application. The Examiner respectfully disagrees. The Examiner at end of page 5 describes the abstract idea type of human organizing of activities and further provides an example of how the claims can be processed with two individuals. This relates to the third numerated type of human organizing of activities (managing personal behavior or relations or interactions between people) as is evident by the example. Therefore, the example provided was specific to the human organizing of activity type.  The Applicant also amended the limitations of “processor”. However, as noted in [0102], this is described as a general purpose processor these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the newly added limitation of “causing, by the processor, execution of a service in accordance with the voice command”. This relates to one of the two individuals performing the service as a result of the filtered command.  The Examiner recommends amending the claim language to include the claims not under this rejection. 
With respect to the 35 USC 102 rejections, the Applicant’s argument is moot in view of new grounds for rejection. More specifically, the limitation of  “wherein the determining comprising: determining that at least one phrase of the plurality of individual phrases corresponds to a conversation unrelated to the voice command and deleting the at least one phrase of the plurality of individual phrases from further processing;” causes new grounds for rejection. Please see below for the new reference added and claim mapping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8, and 15 recites “receiving a string of phrases associated with one or more users; parsing the string of phrases into a plurality of individual phrases; and determining a voice command from two or more of the plurality of individual phrases, the two or more plurality of individual phrases being non-contiguous in the string of phrases, wherein the determining comprising: determining that at least one phrase of the plurality of individual phrases corresponds to a conversation unrelated to the voice command and deleting the at least one phrase of the plurality of individual phrases from further processing.”
The limitation of “receiving…”, “receiving…”, “parsing…”, “determining…”, “causing…” as drafted covers a human organizing of activities. More specifically, two people having a conversation and based on this conversation determining phrases spoken and parsing the spoken input into phrases and determining a command in a first set of words  and the last set of words, where in between there is an interruption and performing a service such as writing a phrase on paper or searching for a book.
This judicial exception is not integrated into a practical application. In particular, claims 1,  8 and 15 recites additional element of “processor”, “memory” as per the independent claim (claim 1 comprises no additional limitations). For example, in [0102] of the as filed specification, there is description of using a general purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2, 9, and 16 the claim relates to the string of phrases relates to spoken content and to buffer a first phrase during a clustering process to eliminate at least one phrase which, which is used to determine a second phrase of the two or more plural individual phrase.  This reads on a human speaking with another human and determining whether a next phrase is related to the first phrase and if not dis regarding one of them. No additional limitations are present.  With respect to claim 3, 10, and 17, the claims relate to the phrases being received at different times. This relates to a human receiving spoken input at different times. No additional limitations are present. With respect to claim 4, 11, and 18, the claim relates determining of a voice command form the 2 or more phrases comprises determining that the 2 or more phrases are associated with an identified topic.  This relates to a human determining the first set of words spoken are related to the most recent words spoken. No additional limitation is present. With respect to claim 5, 12, and 19, the claim relates to identifying one or more interruptions between the plurality of individual phrases and determining the voice command by excluding the interruptions. This relates to a human ignoring any interruptions that occur in between and connecting the first part and last part of what was spoken. No additional limitations are present. With respect to claim 7 and 14, the claim relates to requesting a confirmation of the voice command that was determined. This relates to a human asking another person for confirmation on a command which was determined. No additional limitations are present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10-12, 14-15, and  17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury (US 2018/0364798) in view of Weksler (US 2021/0210083).
As to claim 1, 8, and 15, Kingsbury teaches a computer-implemented method comprising: 
receiving, by a processor,  a string of phrases associated with one or more users (see [0029], where receipt of at least one user input is described); 
parsing, by the processor, the string of phrases into a plurality of individual phrases (see [0035], where device determines if the input matches the context of the intent of the previously provided input or the provided output); and 
determining, by the processor, a voice command from two or more of the plurality of individual phrases, the two or more plurality of individual phrases being non-contiguous in the string of phrases (see [0039]-[0040], where example of ordering pizza (first phrase) is followed by phrases of dimming lights, and then related to what year the song was released and then back to the original phrase extra cheese (second phrase) as well as other phrases);
causing, by the processor, execution of a service in accordance with the voice command (see [0039]-[0040], where the digital assistant provides output based on user command).
However, Kingsbury does not specifically disclose wherein the determining comprising: determining that at least one phrase of the plurality of individual phrases corresponds to a conversation unrelated to the voice command and deleting the at least one phrase of the plurality of individual phrases from further processing.
Weksler discloses wherein the determining comprising: determining that at least one phrase of the plurality of individual phrases corresponds to a conversation unrelated to the voice command (see [0037], where the system, determines that the additional user input is provided by a second user when there is an established session between the digital personal assistant and the first user) and deleting the at least one phrase of the plurality of individual phrases from further processing (see [0037], where commanding information present in the second user input is ignored and left incomplete).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the command processing as taught by Kingsbury with the determining of unrelated conversation for deletion as taught by Weksler in order to reduce confusion associated with whom is speaking at a DPA (see Weksler [0014]).
As to claims 8 and 15, apparatus claims 8 and 15 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 8 and 15 is similarly rejected under the same rationale as applied above with respect to method claim. As to claims 8 and 15, Kingsbury teaches a memory, one or more processors, and a computer program product comprising a computer readable storage medium …executed by a processor (see [0008]-[0009], processor and memory device as well as storage device comprising code noted)

	As to claims 3, 10 and 17, Kingsbury in view of Weksler teach all of the limitations as in claims 1, 8, and 15, above.
Furthermore, Kingsbury teaches wherein one or more of the plurality of individual phrases are received at different times (see [0039]-[0040], where examples provided appears in order of presentation noted by first and “then” language and therefore the phrases are received one after the other).

As to claim 4, 11, and 18, Kingsbury in view of Weksler teach all of the limitations as in claims 1, 8, and 15, above.
Furthermore, Kingsbury teaches wherein determining the voice command from the two or more of the plurality of individual phrases comprises determining that the two or more of the plurality of individual phrases are associated with an identified topic (see [0039]-[0040], where the “order a pizza” is determined to be associated with a first interactive session (i.e. context), and where “extra cheese” is determined to be associated with the first interactive session based on determined contexts).

As to claim 5, Kingsbury in view of Weksler teach all of the limitations as in claims 1, above.
Furthermore, Kingsbury teaches wherein determining the voice command from the two or more of the plurality of individual phrases comprises identifying one or more interruptions between the two or more of the plurality of individual phrases and determining that the voice command includes the two or more of the plurality of individual phrases excluding the one or more interruptions  (see [0039]-[0040], where the “order a pizza” is determined to be associated with a first interactive session (i.e. context), and where “extra cheese” is determined to be associated with the first interactive session based on determined contexts, and where everything in between are interpreted to be the interrupts with respect to the dimming of the light and the year the song was released).
Furthermore, Weksler teaches removing the one or more interruptions from further processing (see [0037], where second user input is ignored and left incomplete during a conversational session between the digital personal assistant and the first user)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the command processing as taught by Kingsbury with the determining of unrelated conversation for deletion as taught by Weksler in order to reduce confusion associated with whom is speaking at a DPA (see Weksler [0014]).

	As to claim 7 and 14, Kingsbury in view of Weksler teach all of the limitations as in claims 1, 8, and 15, above.
Furthermore, Kingsbury teaches further comprising requesting confirmation of the voice command that has been determined (see [0040], where device provides confirmation of the output “pepperoni and extra cheese, would you like anything else?”).

As to claim 12, and 19, Kingsbury in view of Weksler teach all of the limitations as in claims 1, 8, and 15, above.
Furthermore, Kingsbury teaches wherein determining the voice command from the two or more of the plurality of individual phrases comprises identifying one or more interruptions between the two or more of the plurality of individual phrases and determining that the voice command includes the two or more of the plurality of individual phrases excluding the one or more interruptions  (see [0039]-[0040], where the “order a pizza” is determined to be associated with a first interactive session (i.e. context), and where “extra cheese” is determined to be associated with the first interactive session based on determined contexts, and where everything in between are interpreted to be the interrupts with respect to the dimming of the light and the year the song was released).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being
 unpatentable over Kingsbury (cited above)  in view of Weksler, as applied in claims 1, 8, and 15 and further in view of Song (WO 2018068422).
	As to claims 2, 9, and 16, Kingsbury teaches wherein the string of phrases relates to spoken content (see [0028], vocal input described).
However, Kingsbury in view of Weksler do not specifically teach the processor is configured to buffer a first phrase of the two or more of the plurality of individual phrases during a clustering process to eliminate the at least one phrase, the clustering process being utilized to determine a second phrase of the two or more of the plurality of individual phrases.
Song does teach the processor is configured to buffer a first phrase of the two or more of the plurality of individual phrases during a clustering process to eliminate the at least one phrase (see page 2,line 24 from the bottom-line5 from bottom, starting with “if the second voice command…”, where the second voice command is received also within the set time is compared then indication matching is performed and there is description where the first voice command is saved, where if the similarity of the first voice command and the second voice command is not greater than a threshold  then deleting the first voice command), the clustering process being utilized to determine a second phrase of the two or more of the plurality of individual phrases (see page 2, lines 7 from bottom, where the second command is retained and first command is deleted).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the command processing as taught by Kingsbury in view of Weksler with the clustering as taught by Song in order to prevent decrease in recognition rate (see Song, 3rd full paragraph).


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being
 unpatentable over Kingsbury (cited above) in view of Weksler (cited above), as applied in claims 1, 8, and 15 and further in view of Gruenstein (US 2011/0184740).
As to claims 6, 13, and 20, Kingsbury in view of Weksler teach all of the limitations as in claims 1, 8, and 15, above.
However, Kingsbury in view of Weksler  does not specifically teach further comprising activating one or more devices to obtain additional information to determine the voice command responsive to a threshold for further clarity not being met.
Gruenstein does teach further comprising activating one or more devices to obtain additional information to determine the voice command responsive to a threshold for further clarity not being met (see [0072], where when voice command “pizza my heart” does not return a speech confidence score above a threshold, then audio stream is transmitted to network server for further speech recognition processing.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the command processing as taught by Kingsbury in view of Weksler with the network based processing as taught by Gruenstein in order to offload complex processes to external location instead of the mobile device (see Gruenstein [0005]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

08/22/2022